                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                           Newport News Division

LISA ARGUELLO,

                          Plaintiff,

     V.                                                      ACTION NO. 4:19cv42


ANDREW M. SAUL,
Commissioner OF Social Security,

                          Defendant.



                                   FINAL ORDER


     This      matter   comes   before   the   court    on   Plaintiff s         Motion

for Summary Judgment, ECF No. 14, and Defendant's Cross-Motion

for Summary Judgment and Opposition to Plaintiff's Motion for

Summary Judgment, ECF No. 16.

     On July 3, 2019, this matter was referred to United States

Magistrate Judge Robert J. Krask, pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B)           and   Federal   Rule      of   Civil    Procedure

72(b),    to    conduct    necessary     hearings,      including        evidentiary

hearings,      if   necessary,     and   to    submit     to      the    undersigned

district judge proposed findings of fact, if applicable, and

recommendations for the disposition of the matter.

     The       United     States     Magistrate         Judge's         Report      and

Recommendation (^"R&R"), was filed on March 2, 2020.                    ECF No. 18.

The R&R recommends that Plaintiff s Motion for Summary Judgment

be denied. Defendant's Motion for Summary Judgment be granted.
the decision of the Commissioner be affirmed, and the matter be

dismissed.


        By copy of the R&R, the parties were advised of their right

to file written objections to the findings and recommendations

made by the         Magistrate     Judge      within fourteen         (14) days of the

date of service of the R&R to the objecting party.                               See id. at

22-23.        No objections were filed.

        The court, having reviewed the record in its entirety, does

hereby        ADOPT       AND    APPROVE       IN     FULL       the        findings        and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned         R&R,      filed    on   March     2,    2020.          EOF     No.    18.

Accordingly, Plaintiff's Motion for Summary Judgment is DENIED,

and   Defendant's         Motion   for    Summary     Judgment       is     GRANTED.        The

decision       of   the   Commissioner        is   AFFIRMED,      and     this     matter    is

DISMISSED WITH PREJUDICE.


        The    Clerk shall enter         judgment in         favor     of   Defendant and

close the case on this court's docket.                    The Clerk is DIRECTED to


send a copy of this Final Order to counsel for all parties.

        IT IS SO ORDERED.                                            M
                                                      Rebecca Beach Smith
                                                      Senior United States District Judge jpQ^
                                                                                     "1^
                                                      REBECCA      BEACH     SMITH
                                         SENIOR UNITED STATES DISTRICT JUDGE




March         / , 2020
